Citation Nr: 0701888	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  He is a Vietnam Era veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the rating decision, the RO granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ, effective March 29, 2004; proposed 
to decrease the evaluation of prostate cancer from 100 
percent to 40 percent disabling; and denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran submitted a notice of disagreement (NOD) for the 
proposed decrease evaluation for prostate cancer and 
entitlement to service connection for post-traumatic stress 
disorder.  The Board notes that presently, the only issue on 
appeal is entitlement to service connection for PTSD.

In March 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in combat and is in receipt of the 
Purple Heart Medal and Presidential Unit Citation with two 
stars.  

3.  There is competent medical evidence that links the 
veteran's diagnosed PTSD to his combat service.  




CONCLUSION OF LAW

PTSD is reasonably the result of service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  Section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The General 
Counsel also indicated that the determination of whether a 
veteran engaged in combat with the enemy necessarily must be 
made on a case-by-case basis, and that absence from a 
veteran's service records of any ordinary indicators of 
combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it  does not affirmatively show that 
the veteran did not engage in combat.  Id.  
The veteran asserts that service connection is warranted for 
PTSD based upon his combat service in the Republic of Vietnam 
during the Vietnam era.  The veteran stated in his February 
2004 personal statement that from 1967 to 1968, he served in 
the First Battalion, 5th Marines Division, where he witnessed 
a Marine buddy die, and witnessed another individual suffer a 
head injury with a mortar.  During the August 2005 hearing, 
the veteran testified that these two incidents caused his 
current problem.  The Board notes that the veteran was 
awarded a Purple Heart Medal and Presidential Unit Citation 
with two stars when he incurred a shrapnel injury.  The 
Purple Heart and Presidential Unit Citation raise a strong 
indication that the veteran was involved in combat.  The 
Board finds that the veteran's assertions pertaining to his 
combat service is consistent with the purpose of being 
awarded a Purple Heart Medal and Presidential Unit Citation.  
The Board finds that his assertion of engaging in combat is 
credible.  

As the veteran has been found to have engaged in combat with 
the enemy, his lay statements alone are sufficient to 
establish claimed in-service stressors.  The Board must 
determine whether the veteran has a current diagnosis of PTSD 
and whether there is a sufficient link between the diagnosis 
and the stressors.

The record contains three medical opinions which address 
whether the veteran has PTSD and whether it is related to 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In April 2004, the veteran was afforded a VA examination.  
During the examination, the veteran stated that while in 
service, he saw numerous comrades being killed and wounded.  
He explained that after service, he began to experience 
flashbacks and intrusive thoughts about his past experiences 
in service.  The veteran further added that he did not sleep 
well and managed to control his symptoms by keeping busy with 
his position as a police officer.  Since service, the veteran 
stated that he is currently married and has one child.  He 
described to the examiner that he has no close friends, but 
many acquaintances, and feels like he has a good relationship 
with his spouse and child.  Upon a review of the claims file 
and history provided by the veteran, the examiner noted that 
the veteran's thought process and communication was not 
impaired, and he suffered from no delusions or 
hallucinations.  The veteran informed the examiner that he 
had no past or current suicidal or homicidal thoughts, 
ideation, plans, or intent.  The examiner described the 
veteran as being able to maintain personal hygiene and basic 
activities of daily living, and was oriented to person, 
place, and time.  The veteran exhibited no memory loss or 
impairment, and presented no obsessive or ritualistic 
behavior that could possibly interfere with daily activities.  
Sleep impairment was noted by the examiner; however the 
veteran does not have panic attacks, depression, depressed 
mood, anxiety, or impaired impulse control.  The VA examiner 
assigned the veteran a GAF score of 77 and did not diagnose 
the veteran as having PTSD or any type of mental disorder.

In August 2004 and September 2004, the veteran underwent 
several clinical evaluations from Dr. Beverly Anderson, 
Clinical Director/Administrator of the Metropolitan Police 
Employee Assistance Program.  In her evaluation summary, Dr. 
Anderson stated that the veteran requested an assessment of 
symptoms that he has been dealing with since his service in 
Vietnam.  It was noted that the veteran has been receiving 
group therapy for his condition.  Dr. Anderson discussed the 
pertinent history of the veteran's service and stated that 
the veteran has hyper-vivid memories, flashbacks, and 
intrusions of combat missions and comrades who were killed 
and wounded in Vietnam.  She noted that it was very difficult 
for the veteran to discuss the events; however, the veteran 
was able to inform Dr. Anderson that he witnessed many dead 
bodies in Vietnam and also described the two major events 
which precipitated his current condition.  Dr. Anderson 
explained that the veteran has maintained employment through 
tremendous over compensation and obsessive compulsive control 
of his environment.  Even though some of the veteran's 
symptoms are exacerbated by being a police officer, Dr. 
Anderson states that most of his symptoms originated as a 
result of Vietnam.  She opined that the veteran is suffering 
from PTSD, paranoia, survivor's guilt, and alexithymia.  She 
concluded by stating that the veteran's PTSD is highly likely 
to worsen as he nears retirement and as the war in Iraq 
continues.  

As stated previously, the veteran has been receiving group 
therapy at a local Vet Center for his claimed PTSD.  The 
supervisory social worker provided a treatment summary in 
December 2004.  Wayne Miller, Supervisor Social Worker, 
stated that the veteran has been seen at the local Vet Center 
since June 2003.  He explained that the veteran has suicidal 
ideation and homicidal ideation since Vietnam.  The veteran 
exhibits symptoms of depression, anxiety, panic attacks, 
intrusive thoughts of Vietnam, isolation, exaggerated startle 
response, and hypervigilance.  Miller described that the 
veteran also has difficulty concentrating, survivor's guilt, 
social impairment, and major anger outbursts.  He further 
added that the veteran has difficulty trusting people, but 
has made progress in his treatment.  Miller diagnosed the 
veteran as having severe PTSD with delayed onset.

There are varying opinions as to whether the veteran has PTSD 
and if there is a causal connection between the veteran's 
stressors and service.  The Board does consider the April 
2004 VA examination to be competent medical evidence; 
however, the September 2004 and December 2004 opinions by Dr. 
Anderson and Wayne Miller are highly probative.  Both 
opinions diagnose the veteran as having PTSD and attribute 
his condition to the traumatic events he experienced during 
service.  Each opinion also reflects that the veteran has 
sought treatment for PTSD as Mr. Miller stated that the 
veteran has been seen for treatment at the Vet Center since 
June 2003, and Dr. Anderson has previously evaluated the 
veteran five times prior to the date of her evaluation 
summary.  On the other hand, the VA examiner appears not to 
be as familiar with the veteran's experiences in Vietnam as 
Dr. Anderson and Mr. Miller.  The examination report only 
states the veteran saw numerous comrades being killed, but it 
did not go into depth concerning the veteran's specific 
traumatic experiences during service.  As the veteran 
testified in August 2005 during the hearing, the examiner did 
not ask specifically ask about his experiences in Vietnam.

Furthermore, it appears that the VA examiner only offered 
"conclusory findings," and did not elaborate on the medical 
reports of record or the veteran's service history to support 
his contention that the veteran exhibited no mental disorder.  
The Court has found that the weight of a medical opinion is 
diminished where the opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, his August 2005 testimony, 
and data in support thereof, have been generally consistent 
and credible.  Accordingly, resolving all reasonable doubt in 
favor of the veteran, the Board finds that the veteran has a 
current diagnosis of PTSD that is reasonably the result of 
service, and he meets the criteria for the award of service 
connection for post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.304(f).


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


